Citation Nr: 1526554	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-36 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.

3.  Entitlement to service connection for major depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C.S. De Leo

INTRODUCTION

The Veteran served on active duty from September 1958 to September 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of April 2012 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  In an unappealed October 2006 rating decision, the RO denied entitlement to service connection for bilateral hearing loss.  

2.  The evidence received since the RO's October 2006 decision is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and  raises a reasonable possibility of substantiating the claim of service connection for bilateral hearing loss.

3.  In an unappealed October 2006 rating decision, the RO denied entitlement to service connection for tinnitus.  

4.  The evidence received since the RO's October 2006 decision is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and  raises a reasonable possibility of substantiating the claim of service connection for tinnitus.

5.  Resolving doubt in the Veteran's favor, bilateral hearing loss is related to his active duty service.  

6.  Resolving doubt in the Veteran's favor, tinnitus is related to his active duty service.  

7.  The Veteran does not have major depressive disorder that is attributable to his military service.

CONCLUSIONS OF LAW

1.  The RO's October 2006 denial of service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).  

3.  The RO's October 2006 denial of service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014). 

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).  

5.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

6.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

7.  The Veteran does not have major depressive disorder that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Here, VA's duty to notify was satisfied through a notice letter dated in February 2012, that informed the Veteran of his duty and VA's duty for obtaining evidence and the process by which disability ratings and effective dates are assigned.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, service treatment records (STRs), post-service treatment records, and the Veteran's lay statements have been obtained and associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  

The Veteran was also provided a VA audiological examination in May 2012.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds the examination is adequate for the purpose of evaluating the claim as the examiner reviewed the Veteran's pertinent medical history, considered his self-reported history, and provided medical opinion evidence sufficient to rate the disabilities on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

A VA examination was not provided in conjunction with the Veteran's service connection claim for major depressive disorder, and the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Here, as discussed in greater detail below, the preponderance of the evidence does not establish evidence of a current psychiatric disability or persistent or recurrent symptoms of a psychiatric disability, an in-service event, injury or disease, and there is no competent evidence of record that a psychiatric disability may be associated with the Veteran's service.  Therefore, a VA examination is not required.  McLendon, at 81.  

II.  Analysis

New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.129, 19.192, 20.302, 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id. at 1384.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id.; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers. "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA need not accept the patently incredible for purposes of reopening.  Duran v. Brown, 7 Vet. App. 216 (1994).

In June 2006, the Veteran filed a claim for service connection for bilateral hearing loss and tinnitus.  The RO denied the claim in October 2006.  The Veteran did not appeal the RO's decision, and the denial became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014).

In November 2011, the Veteran submitted a request to reopen his claim of service connection for bilateral hearing loss and tinnitus.  Relevant evidence submitted since the October 2006 rating decision includes an August 2012 opinion from Dr. C.E., and a December 2013 opinion from Dr. J.M.C., both private clinicians, who found that the Veteran's hearing loss and tinnitus is related to military noise exposure.  Significantly, this newly received evidence relates to an unestablished fact necessary to reopen the previously denied claim of service connection for bilateral hearing loss and tinnitus - that this disability may be related to the Veteran's active service.  In tending to substantiate the Veteran's claim by bolstering a necessary element of a claim for service connection (evidence of a nexus), the new evidence raises the reasonable possibility of substantiating the claim for service connection for that disability.  Accordingly, the Board finds the additional evidence submitted since the October 2006 decision to be both new and material.  Reopening of the Veteran's claim of service connection for bilateral hearing loss and tinnitus is, therefore, warranted.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for a disability requires competent evidence of: (1) the existence of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Until recently, the second and third elements of Hickson could be met through a showing of continuity of symptomatology, which could be established under certain circumstances through lay evidence.  See 38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has now clarified that the theory of continuity of symptomatology applies only to diseases recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In other words, that theory may only serve as a path to service connection for diseases that fall within the presumptive provisions outlined above.  Sensorineural hearing loss is an organic disease of the nervous system for which the theory of continuity of symptomatology is still applicable.

If, however, a chronic disease is noted during service but is either not chronic or the diagnosis could be legitimately questioned, then a showing of continuity of related symptomatology after separation is required in order to grant service connection.  38 C.F.R. §§ 3.303(b); Walker, 708 F.3d at 1336.  Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case. 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).  

With regard to the medical opinions of record, where the Board is presented with conflicting medical evidence, it may favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this regard, the Board notes that courts have, within the context of VA claims, specifically rejected the "treating physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  Instead, the Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994). 


Major Depressive Disorder

The Veteran seeks service connection for depression.  See November 2011 VA Form 21-526.

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability exists at the time the claim was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293.

The determination as to whether the requirements of service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49  (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

As a preliminary matter, the nexus requirement of a service connection claim may be satisfied by evidence that a chronic disease subject to presumptive service connection manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In this case, the evidence does not show that the Veteran has a psychosis that manifested within one year of his separation from service in September 1961.  Further, the record does not show that he has ever had a psychosis.  Presumptive service connection is not warranted.  Id. 

In an April 2012 decision, the RO denied service connection for major depressive disorder.

The evidence of record does not show that the Veteran has major depressive disorder.  Therefore, the first element of a service connection claim is not met.  Hickson, 12 Vet. App. at 253. 

STRs are silent for any complaints, treatment, or diagnoses for any psychiatric disorder.  Additionally, there are no post-service medical treatment records associated with the claims file that show complaints of psychiatric symptoms or a current diagnosis of a psychiatric disorder.  The second element of a service connection claim is not met.  Id.

In determining whether service connection is warranted, VA is responsible for considering both the positive and negative evidence.  If the evidence, as a whole, is supportive or is in relative equipoise (i.e., about evenly balanced), then the Veteran prevails.  Conversely, if the preponderance of the evidence is negative, then service connection must be denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).  

As indicated above, the Veteran asserts that his current mental health problem is attributable to active duty service.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  The Board acknowledges that the Veteran is competent to testify as to the presence of mental health symptoms, which are capable of lay observation.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Veteran's statements as to a current diagnosis of depression are less probative than the medical evidence of record, to include the Veteran's STRs, which do not reflect complaints, treatment, or diagnoses for a psychiatric disorder, to include major depressive disorder.  Therefore, after a review of the entirety of the evidence of record, the Board finds that entitlement to service connection cannot be granted.  As discussed, the Veteran's claim fails because there is no competent evidence of a current disability.

For these reasons, the Board concludes that a preponderance of the evidence is against the Veteran's claim for service connection for major depressive disorder, and his claim must be denied.  As such, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Bilateral Hearing Loss and Tinnitus

A hearing loss disability is defined with regard to audiometric testing involving pure tone frequency thresholds and speech discrimination criteria.  38 C.F.R.           § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran contends that he has bilateral hearing loss and tinnitus that is the result of acoustic noise trauma, without hearing protection during service.  Specifically, the Veteran asserts that during active military service his military occupational specialty (MOS) was a heavy vehicle operator with a field artillery unit and that he has experienced trouble hearing and tinnitus since that time.  See November 2011 VA Form 21-4138.  The Board finds credible the Veteran's account of noise exposure in service, as it is consistent with his duties as a Motor Vehicle Driver.

The Veteran's service treatment records reflect no pertinent findings of hearing loss or tinnitus.  An August 1958 entrance examination shows that the Veteran was given whispered and spoken voice tests and passed with 15/15.  He received a normal clinical evaluation of his ears and denied having any ear trouble.  There were no complaints of hearing difficulty during service.  An August 1961 separation examination also shows that the Veteran was given whispered and spoken voice tests and passed with 15/15.  He again received a normal clinical evaluation of his ears and denied having any ear trouble.  

In May 2012 the Veteran was afforded a VA audiological examination to evaluate his hearing ability, and pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
50
70
70
LEFT
20
40
60
75
75

Speech audiometry revealed speech ability of 86 percent in the right ear and 94 percent in the left ear based on the Maryland CNC Test.  The diagnoses included bilateral sensorineural hearing loss and tinnitus.  The audiologist opined that the Veteran's current hearing loss and tinnitus was at least as likely as not (50 percent probability or greater) caused by or a result of an event in military service.  The examiner determined that "[u]pon enlistment and separation a normal whisper test was documented with no complaints of hearing loss or ear problems in the service medical records.  The Veteran reports the onset of his hearing problems as about 20-30 years ago, which is well after military service.  His MOS was reported as artillery/truck driver.  The 2507 reports the MOS as motor vehicle operator with moderate probability of exposure to hazardous noise."  Additionally, the examiner opined that "[a]lthough hearing loss and tinnitus are commonly present together they are not necessarily mutually occurring and have varying causes to include certain medications, stress, anxiety, nicotine, sodium, excessive caffeine, etc . . . and that tinnitus is not secondary to or aggravated by [the Veteran's] hearing loss."

Post-service treatment records consist of a private nexus opinion from C.E., M.D. and J.M.C., M.D.  In an August 2012 correspondence Dr. C.E. reported that he reviewed the Veteran's military service records dated from 1958 to 1964.  Upon review, the Veteran reported that his MOS was a motor vehicle driver, and that his hearing disability was aggravated in-service by the acoustical trauma and loud noises of artillery tank fire, grenades, helicopters, and boats.  He also reported that he was not provided hearing protection.  The clinician acknowledged that the Veteran's enlistment and separation examinations show that he was administered a whisper voice test, "which does not accurately assess high frequency hearing sensitivity and can neither prove nor disprove normal hearing."  Dr. C.E. also acknowledged that the Veteran underwent a VA audiological examination in May 2012.  The clinician cited histopathology literature, which documents that "outer hair cell damage in the cochlea occurs prior to an individual ever showing a threshold shift on an audiogram" and opined that "based on the history provided and results of these exams [the Veteran's] bilateral tinnitus and bilateral hearing loss is more likely than not  . . . related to his military noise exposure and it may have worsened as a civilian."  Dr. C.E. also explained that "[m]edical treatise indicate that the cause of tinnitus can usually be determined by finding the cause of any coexisting hearing loss.  See, e.g. Harrison's Principles of Internal Medicine 182 (Kasper et al. eds., 16th ed. 2005)" and opined that "the veteran's tinnitus can as likely as not be attributed to the same etiology as his hearing loss, i.e., in-service exposure to noise.  According to the American College of Occupation and Environmental Medicine noise exposure without hearing protection can cause and/or contribute to noise-induced hearing loss, acoustic trauma, and tinnitus in individuals." 

In December 2013 correspondence Dr. J.M.C. reported that he examined the Veteran for bilateral hearing loss in January 2012 and diagnosed bilateral hearing loss.  Upon examination, the Veteran reported his military MOS and history of noise exposure in-service.

As the first evidence of sensorineural hearing loss was not shown in service or within one year of service separation, service connection for hearing loss cannot be granted on a presumptive basis.  38 C.F.R. § 3.303.  However, service connection for hearing loss can still be established if medical evidence shows that a current impaired hearing disability is actually due to incidents during service.  Hensley  v. Brown, 5 Vet. App. 155 (1993).

The Veteran is competent to report (1) symptoms observable to a layperson, e.g., hearing loss; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis. 

Although it does not appear that Dr. J.M.C. had access to the Veteran's STRs, the Board points out that claims file review is not a requirement for medical opinions, and that a medical opinion may not be discounted solely because the opining clinician did not conduct such a review.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran asserts that bilateral hearing loss and tinnitus are due to noise exposure in service associated with his MOS.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  The general principle that acoustic trauma may lead to auditory impairment is commonly known and, therefore, the Veteran's claim that his hearing loss and tinnitus are related to in-service acoustic trauma has some tendency to make a nexus more likely than it would be without such an assertion.  
Therefore considering the totality of the evidence, to include: current hearing loss and tinnitus diagnoses; the positive opinion of Dr. C.E and Dr. J.M.C., and the Veteran's lay statements of acoustic trauma in service, the Board finds that the evidence is at least equipoise on the question of a nexus, based on continuity of symptomatology, between service and the current bilateral hearing loss and tinnitus.  Resolving reasonable doubt in the Veteran's favor, the claim of service connection for bilateral hearing loss is granted and the claim of service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for major depressive disorder is denied.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


